Exhibit 12 NORTH SHORE GAS COMPANY COMPUTATION OF RATIO OF EARNINGS TO FIXED CHARGES Three-Month Transition 2009 Year Ended Year Ended Period Ended Years Ended September 30 (Millions) 6 months 12/31/2008 12/31/2007 12/31/2006 2006 2005 2004 EARNINGS Net income from continuing operations $ 2.7 $ 7.0 $ 7.9 $ 4.4 $ 6.7 $ 11.4 $ 11.1 Provision for income taxes 1.5 4.1 5.2 2.6 3.8 6.7 6.7 Income from continuing operations before income taxes 4.2 11.1 13.1 7.0 10.5 18.1 17.8 Total fixed charges as defined 2.1 4.2 4.2 1.1 4.1 3.8 3.7 Total earnings as defined $ 6.3 $ 15.3 $ 17.3 $ 8.1 $ 14.6 $ 21.9 $ 21.5 FIXED CHARGES Interest expense $ 2.1 $ 4.2 $ 4.2 $ 1.1 $ 4.1 $ 3.8 $ 3.7 Total fixed charges as defined $ 2.1 $ 4.2 $ 4.2 $ 1.1 $ 4.1 $ 3.8 $ 3.7 RATIO OF EARNINGS TO FIXED CHARGES 3.0 3.6 4.1 7.4 3.6 5.8 5.8 Note: Due to a number of factors, including the seasonality of NSG's business, the current year-to-date earnings should not be considered indicative of the results to be expected for the year as a whole.
